Title: XI. To Robert R. Livingston, 8 October 1782
From: Adams, John
To: Livingston, Robert R.



The Hague. October 8th. 1782

Sir
At 12. oClock today I proceeded, according to appointment, to the State-House, where I was received, with the usual formalities, at the head of the Stairs, by Mr: Van Santheuvel, a Deputy from the Province of Holland, and Mr: Van Linden, the first Noble of Zealand and a Deputy from that Province; and by them conducted into the Chamber of Business (Chambre de besogne,) an apartment adjoining to the Truce-Chamber (Chambre de Treve) where were executed the Treaty of Commerce, and the Convention concerning Re-captures, after an Exchange of Full Powers.
The Treaty and Convention are both enclosed, or at least, an authentic Copy of each. If the Copy should arrive before the Original, which I shall reserve to be sent by the safest opportunity I can find, it will be a sufficient foundation for the Ratification of Congress.
I hope the Treaty will be satisfactory to Congress. It has taken up much time to obtain the Remarks and the Consent of all the Mem­bers of this complicated Sovereignty. Very little of this time has been taken up by me, as Congress will see by the Resolution of their High-Mightinesses containing the power to the Deputies to conclude and sign the Treaty: for, altho’ all Communications were made to me in Dutch, a language in which I was not sufficiently skilled to depend upon my own knowledge, Mr. Dumas was ever at hand and ever ready to interpret to me every thing in french, by which means I was always able to give my answers without loss of time.
The Papers, in which the whole progress of this Negotiation is contained in Dutch, French and English; make a large bundle, and, after all, they contain nothing worth transmitting to Congress. To copy them would be an immense labor to, no purpose, and to send the Originals, at once, would expose them to loss.
Several Propositions were made to me, which I could not agree to, and several were made on my part, which could not be admitted by the States. The final result, contained in the Treaty, is as near the Spirit of my Instructions as I could obtain, and I think it is, in nothing, materially variant from them.
The Lords the Deputies proposed to me to make the Convention a part of the Treaty. My answer was, that I thought the Convention, which is nearly conformable with that lately made with France, would be advantageous on both sides; but as I had no special Instructions concerning it, and as Congress might have objections that I could not foresee, it would be more agreable to have the Convention seperate, so that Congress, if they should find any difficulty, might ratify the Treaty without it—This was accordingly agreed to.
It seemed at first to be insisted on, that we should be confined to the Dutch Ports in Europe, but my friend Mr: Van Berckel and the Merchants of Amsterdam came in aid of me, in convincing all that it was their interest to treat us upon the footing Gentis amicissima in all parts of the world.
Friesland proposed that a Right should be stipulated, for the Subjects of their Republic to purchase lands in any of our States: But such Reasons were urged as convinced them that this was too extensive an object for me to agree to—1st. It was not even stipulated for France—2d. If it should be now introduced into this Treaty, all other nations would expect the same, and altho’, at present, it might not be impolitic to admit of this, yet nobody would think it wise to bind ourselves to it forever—3d. What rendered all other Considerations unnecessary was, that Congress had not Authority to do this, it  being a matter of the interior policy of the Seperate States—This was given up.
A more extensive Liberty of engaging Seamen in this Country, was a favorite Object; but it could not be obtained.
The Refraction, as they call it, upon Tobacco in the Weigh-houses, is a thing that enters so deeply into their commercial Policy, that I could not obtain any thing, more particular or more explicit, than what is found in the Treaty.
Upon the whole, I think the Treaty is conformable to the Principles of perfect Reciprocity, and contains nothing that can possibly be hurtfull to America, or offensive to our Allies, or to any other Nation, except Great-Britain, to whom it is indeed, without a speedy peace, a mortal blow.
The Rights of France and Spain are sufficiently secured by the 22d. Article, altho’ it is not in the very words of the Project, transmitted me by Congress: It is the same in substance and effect. The Duc de la Vauguyon was very well contented with it, and the States were so jealous of unforseen Consequences from the words of the Article, as sent me by Congress and as first proposed by me, that I saw it would delay the Conclusion, without end. After several Conferences, and many Proposals, we finally agreed upon the Article, as it stands, to the satisfaction of all Parties.
The Clause, reserving to the Dutch their Rights in the East and West-Indies, is unnecessary, and I was averse to it, as implying a Jealousy of us. But as it implies too a Compliment to our Power and Importance; was much insisted on; and amounted to no more than we should have been bound to, without it, I withdrew my Objection.
The Proviso of conforming to the Laws of the Country, respecting the external shew of public worship, I wished to have excluded; because I am an Enemy to every appearance of restraint in a matter so delicate and sacred as the Liberty of Conscience; but the Laws here do not permit Roman Catholics to have Steeples to their Churches, and these Laws could not be altered.
I shall be impatient to receive the Ratification of Congress, which I hope may be transmitted within the time limited.

I have the honor to be, Sir, Your Most Obedt. humble. Servt.
J. Adams

